Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “wherein the second heat exchanger comprises an inlet for the heated fluid and an outlet for. the heated fluid that are configured to route the heated fluid through the second heat. exchanger in parallel with an evaporator line of the heat recovery steam generator”; in claim 10, the recitation of “extracting heat from exhaust of a gas turbine to generate a heated fluid while the gas turbine engine is operating in a turn-down mode, and transferring heat from the thermal storage working medium to the heated fluid while the gas turbine in base or peak operating mode”; in claim 18, the recitation of “a controller configured to: heat the thermal storage working medium in the first heat exchanger during turn- down operation of the heat recovery steam generator while the gas turbine is. operating below base load: and transfer heat to the heated fluid in the second heat exchanger during base operation of the power plant while the gas turbine is operating at base load or above,”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 10, and 18, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 10, and 18 and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, US 2015/0267566 (Vamvas), that discloses the overall system (note the 102/103 rejections in the previous Office Action) without the recitation noted above.  It would not have been obvious to modify Vamvas to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/5/2022